AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                   Brandon Starkweather,
                             Plaintiff
                                v.                                 ) Civil Action No.               1:19-cv-00261-TLW
Captain Marvin Nix in their individual capacity;                   )
Southern Health Partners Medical Staff in their                    )
individual capacity; Jennifer Hairsine Southern                    )
Health Partners Owner in their individual                          )
capacity,
                            Defendants


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

O The plaintiff, Brandon Starkweather, shall take nothing of the defendants, Captain Marvin Nix in their
individual capacity, Southern Health Partners Medical Staff in their individual capacity and Jennifer Hairsine
Southern Health Partners Owner in their individual capacity, and this action is dismissed with prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Court, the Honorable Terry L. Wooten, Senior United States District Judge, presiding, accepting the
Report and Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended
dismissing the complaint for failure to prosecute.

Date: February 24, 2020                                                    ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
